       Case 4:18-cv-00077-BMM Document 244 Filed 04/27/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

FRANCIS E. ENGLISH,                    ) Case No. CV-18-77-GF-BMM
                                       )
                   Plaintiff,          )
                                       )
      vs.                              ) ORDER
                                       )
BNSF RAILWAY COMPANY,                  )
a Delaware corporation,                )
                                       )
                   Defendant.          )
                                       )

      Before the Court is BNSF’s Unopposed Motion to Approve Sufficiency of

Bond Amount and For Stay of Proceedings to Enforce Judgment. Pursuant to

Federal Rule of Civil Procedures 62(b), BNSF seeks approval of a supersedeas

bond in the amount of $299,291.00 and a stay of the enforcement of judgment in

this case through appeal to the Ninth Circuit. Because the Parties are in agreement

as to the sufficiency of the bond amount,

      IT IS HEREBY ORDERED that BNSF’s Motion is GRANTED.                        A

Supersedeas Bond in the of $299,291.00 is APPROVED and the proceedings to




                                            1
       Case 4:18-cv-00077-BMM Document 244 Filed 04/27/21 Page 2 of 2



enforce judgment are STAYED pending resolution of the appeal to the Ninth

Circuit.

      DATED this 27th day of April, 2021.




                                       2
